Name: 87/215/EEC: Commission Decision, of 23 March 1987, accepting a price undertaking in connection with the anti-dumping proceeding concerning imports of standardized multi-phase electric motors having an output of more than 0,75 kW but not more than 75 kW, originating in Romania
 Type: Decision
 Subject Matter: competition;  electronics and electrical engineering;  Europe
 Date Published: 1987-03-27

 Avis juridique important|31987D021587/215/EEC: Commission Decision, of 23 March 1987, accepting a price undertaking in connection with the anti-dumping proceeding concerning imports of standardized multi-phase electric motors having an output of more than 0,75 kW but not more than 75 kW, originating in Romania Official Journal L 083 , 27/03/1987 P. 0053 - 0054*****COMMISSION DECISION of 23 March 1987 accepting a price undertaking in connection with the anti-dumping proceeding concerning imports of standardized multi-phase electric motors having an output of more than 0,75 kW but not more than 75 kW, originating in Romania (87/215/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2176/84 of 23 July 1984 on protection against dumped or subsidized imports from countries not members of the European Economic Community (1), and in particular Articles 11 and 14 thereof, After consultation within the Advisory Committee provided for under that Regulation, Whereas: A. Provisional measures (1) By means of Regulation (EEC) No 3019/86 (2) the Commission, in connection with the review proceeding initiated on 26 November 1985 (3), imposed a provisional anti-dumping duty on imports of standardized multi-phase electric motors, having an output of more than 0,75 kW but not more than 75 kW, originating in Romania. Council Regulation (EEC) No 254/87 (4) extended the provisional duty for a period of two months. B. Continuation of proceeding (2) During the proceeding which followed the imposition of the provisional duty, the Romanian exporter said that its market share had fallen to an insignificant level in 1985, and therefore asked that the proceeding regarding it should be terminated without definitive measures being taken. Alternatively, the exporter offered an undertaking concerning the minimum price level of its exports of standardized multi-phase motors to the Community. (3) It is true that imports originating in Romania fell from 29 500 motors in 1982 to 13 900 in 1985, but they rose again to 39 000 in the first nine months of 1986. Without definitive measures, then, the market share held by imports from the country in question is liable to rise above a minimal level. In the light of the Council's definitive conclusions concerning dumping, injury, causal link and Community interest, as set out in Regulation (EEC) No 864/87 (5), the Commission finds that the imports in question threaten to increase the existing material injury caused to the Community standardized multi-phase motor industry. (4) In these circumstances, it would be discriminatory vis-Ã -vis the other exporters concerned to terminate the review proceeding without taking definitive measures regarding the Romanian exporter. C. Undertaking (5) The price undertaking by the Romanian exporter is at a level which should eliminate the threat of injury which the imports in question pose to the Community standardized multi-phase motor industry. The Commission therefore considers this price undertaking acceptable. HAS DECIDED AS FOLLOWS: Sole Article The price undertaking offered by the exporter Electro-Export-Import (Romania) in connection with the anti-dumping proceeding concerning imports of standardized multi-phase electric motors having an output of more than 0,75 kW but not more than 75 kW falling within subheading ex 85.01 B I b) of the Common Customs Tariff, corresponding to Nimexe codes ex 85.01-33, ex 85.01-34 and ex 85.01-36, originating in Romania, is hereby accepted. Done at Brussels, 23 March 1987. For the Commission Willy DE CLERCQ Member of the Commission (1) OJ No L 201, 30. 7. 1984, p. 1. (2) OJ No L 280, 1. 10. 1986, p. 68. (3) OJ No C 305, 26. 11. 1985, p. 2. (4) OJ No L 26, 29. 1. 1987, p. 1. (5) See page 1 of this Official Journal.